COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTIONS
Cause number:             01-15-00037-CR
Style:                    Brian Wayne Allen v. State of Texas
Date motions filed*:      July 8, 2015
Type of motions:          Motion for Substitution of Counsel and to File a Supplemental Brief
Parties filing motions: Appellant’s new counsel Bryan Laine
Document to be filed:     Appellant’s Supplemental Brief

Is appeal accelerated?       No.

If motion to extend time:
       Original due date:                  April 13, 2015
       Number of extensions granted:            2         Current Due Date: June 15, 2015
       Date Requested:                     N/A (45 days requested)

Ordered that motions are:
       Granted
            If document is to be filed, document due: August 24, 2015.
             No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The motion to substitute counsel is granted, but construed as a notice of appearance,
          and the Clerk of this Court is directed to note Bryan Laine’s appearance as lead
          counsel for appellant. See TEX. R. APP. P. 6.2, 6.5(d). However, if counsel Christine
          Brown-Zeto requests withdrawal, she must file a motion that complies with Rule
          6.5(d). Appellant’s motion for a 45-day extension of time to file a supplemental brief
          is granted until August 24, 2015, but no further extensions will be granted given the
          length of time requested. See id. at 38.7. Appellee’s brief, if any, will be due within
          30 days of the filing of the supplemental brief. See id. at 38.6(b).

Judge’s signature: /s/ Laura Carter Higley
                   
Date: July 9, 2015

November 7, 2008 Revision